DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, lines 1-6, filed February 22, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Specifically, Im fails to teach the first rib has a bottom surface which is located vertically above the upper end of the air inlet part. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,835,176 to Hustvedt. Hustvedt teaches a noise reduction part comprising first, second, third, and connection ribs, wherein the first rib has a bottom surface located vertically above the upper end of the air inlet part in the axial direction (see Figures 1 and 3). 

	The correction to claim 19 is noted with appreciation. The rejection of claim 19 under 35 USC 112 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,111,615 to Watanabe in view of US 9,835,176 to Hustvedt.
In Reference to Claim 1
Watanabe teaches:
	A suction unit comprising:
a cover (28) comprising an air inlet part (upper, middle part of cover 28 in Figure 3) that protrudes from a surface (lower, left part of cover 28 in Figure 3) of the cover in an axial direction, that has a ring shape, and that defines an air flow path (32);
an impeller (23) disposed inside of the cover and configured to cause air to flow into the air flow path; 
a motor (20) comprising a rotating shaft (21) that is connected to the impeller and that extends through the impeller in the axial direction, 

a shaft coupling part (nut 25) that defines a groove (threads of nut 25) configured to receive an end portion (upper end in Figure 3) of the rotating shaft and that couples the rotating shaft to the impeller (see column 4, line 55 through column 6, line 8 and Figures 3 and 4).

    PNG
    media_image1.png
    626
    696
    media_image1.png
    Greyscale

Watanabe fails to teach:
	A noise reduction part disposed on the cover and spaced apart from the air inlet part in the axial direction, the noise reduction part comprising a first rib having a first ring shape, a second rib that has a second ring shape and that is disposed inside the first rib, and a third rib that radially extends between the first rib and the second rib and that is in direct contact with an inner circumferential surface of the first rib and an outer circumferential surface of the second rib, wherein the noise reduction part protrudes 
Hustvedt teaches:
	A suction unit comprising a noise reduction part (1) disposed on a cover (not numbered, see annotated Figure 3) and spaced apart from an air inlet part (not numbered, see annotated Figure 3) in the axial direction, the noise reduction part comprising a first rib (middle ring of flow deflectors 3, see annotated Figure 3) having a first ring shape, a second rib (not numbered, see annotated Figure 3) that has a second ring shape and that is disposed inside the first rib, and a third rib (portions of deflector supports 7 between first and second ribs, see Figure 1 and annotated Figure 3) that radially extends between the first rib and the second rib and that is in direct contact with an inner circumferential surface of the first rib and an outer circumferential surface of the second rib, wherein the noise reduction part protrudes outward of the air inlet part in the axial direction (left to right in Figure 3), and connection ribs (portions of deflector supports 7 radially outward of first ribs, see annotated Figure 3) that radially extend across the air flow path from the air inlet part to the first rib of the noise reduction part, that are in direct contact with the air inlet part and the first rib of the noise reduction part, and that are spaced apart from one another along the air inlet part and wherein a 

    PNG
    media_image2.png
    639
    746
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction unit of Watanabe by adding a noise reduction part having first, second, third and connection ribs as taught by Hustvedt as both references are directed to suction units with covers, and for the purpose of reducing the noise produced by the suction unit (column 1, lines 54-57 of Hustvedt).
In Reference to Claim 3#
Watanabe as modified by Hustvedt teaches:

In Reference to Claim 4#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the noise reduction part is configured to divide air flow into a plurality of air flow paths. There are a plurality of paths separated by all of the ribs.
In Reference to Claim 5#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the noise reduction part has an outer diameter less than an inner diameter of the air inlet part (see annotated Figure 3 of Hustvedt above). The outer diameter of the first rib is less than the inner diameter of the air inlet part. 
In Reference to Claim 6#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the noise reduction part defines an upper air flow path (not numbered, through the plurality of openings radially between the first and second ribs, see Figure 3 of Hustvedt) between the first rib and the second rib, the second rib defining an inner air passage (not numbered, through central opening inside the second rib, see Figure 3 of Hustvedt) surrounded by the upper air flow path.
In Reference to Claim 8#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the impeller comprises:
	a shaft through-part (hole in center of impeller for shaft 21 of Watanabe) which the rotating shaft passes; and
	an accommodation part (not numbered, central region of impeller with unnumbered plates on which the nut 25 lies) that defines an opening configured to accommodate the shaft coupling part (see Figure 3 of Watanabe).
In Reference to Claim 9#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 8, wherein the rotating shaft comprises a coupling end (upper shaft end in Figure 3 of Watanabe) to which the shaft coupling part is coupled, and
	the coupling end is disposed in the accommodation part in a state of passing through the shaft coupling part (see Figure 3 of Watanabe). 
In Reference to Claim 10#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 9, wherein the coupling end comprises a screw thread (has threads to cooperate with nut 25), and
	the shaft coupling part comprises a screw thread to which the screw thread of the coupling end is coupled. The shaft coupling part is a nut, which has threads.
In Reference to Claim 11#
Watanabe as modified by Hustvedt teaches:

In Reference to Claim 12#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 8, wherein the accommodation part has an inner diameter greater than that of the shaft through part (see Figure 3 of Watanabe), and
	the shaft coupling part comes into contact with a stepped surface (raised plates in the center of impeller 23 of Watanabe) between the accommodation part and the shaft through-part in a state in which the shaft coupling part is coupled to the rotating shaft.
In Reference to Claim 13#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the rotating shaft passes through the guide mechanism, and
	a bearing (60) through which the rotating shaft passes is disposed on the guide mechanism (see Figure 3 of Watanabe).
In Reference to Claim 14#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 13, wherein the rotating shaft is connected to the impeller after passing through the bearing (see Figure 3 of Watanabe).
In Reference to Claim 15#

	The suction unit of claim 1, wherein the impeller comprises a hub (24) and a plurality of blades (26) disposed on the hub,
	the guide mechanism comprises a guide body (39, 65, 66) and a plurality of vanes (41, 67) disposed to be spaced apart from each other in a circumferential direction on an outer circumferential surface of the guide body, and
	the hub has a maximum diameter greater than an outer diameter of the guide body (see Figures 3 and 4 of Watanabe). 
In Reference to Claim 16#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 6, wherein the air flow path is defined between the first rib and the air inlet part (see Figure 3 of Hustvedt). The air flow path is through the space between all of the ribs, including between the first rib, connection rib, and air inlet part seen in the annotated Figure 3 of Hustvedt with the rejection of claim 1.
In Reference to Claim 17#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 6, wherein the first rib is disposed between the upper air flow path and the air flow path (see the explanation with the rejection of claim 6).
In Reference to Claim 18#
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 6, wherein the third rib extends across the upper air flow path and connects to the first rib at a position corresponding to one of the connection ribs (see Figure 3 of Hustvedt).
In Reference to Claim 19
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the third rib of the noise reduction part is one of third ribs that are arranged around the second rib, that extend radially outward from the second rib to the first rib, and that are connected to coupling portions (regions of the first rib where the connection ribs are joined) of the first rib coupled to the connection ribs, and
	wherein each of the third ribs extends from one of the coupling portions connected to one of the connection ribs to the second rib (see Figure 3 of Hustvedt). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,111,615 to Watanabe as modified by US 9,835,176 to Hustvedt as applied to claim 1 above, and further in view of US 7,866,944 to Kenyon.
In Reference to Claim 22
Watanabe as modified by Hustvedt teaches:
	The suction unit of claim 1, wherein the impeller comprises a hub (24 of Watanabe) that extends toward the noise reduction part in the axial direction (the hub has a thickness in the axial direction which extends to the noise reduction part), the hub has an outer diameter; and
a plurality of blades (26 of Watanabe) that are disposed on the hub, each of the blades extending in the axial direction and along the surface of the hub; and


    PNG
    media_image3.png
    415
    640
    media_image3.png
    Greyscale

	The above Figure shows the first distance is greater than the second distance. Thus, the radial distance of the end of each blade decreases in the axial direction toward the air inlet part where the noise reduction part would be added.
Watanabe as modified by Hustvedt fails to teach:
	The outer diameter of the hub decreases as the hub extends toward the noise reduction part and the plurality of blades are disposed on the outer circumferential surface of the hub and the radial distance decreases as the hub extends toward the noise reduction part.
Kenyon teaches:
	A blower comprising an impeller (150) with a hub (not numbered, see Figure 5b) that extends axially, the hub has an outer diameter that decreases as the hub extends in the axial direction and a plurality of blades (not numbered, see Figure 5b) that are disposed on an outer circumferential surface of the hub, each of the plurality of blades 

    PNG
    media_image4.png
    609
    844
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction unit of Watanabe as modified by Hustvedt by re-shaping the hub to extend axially and have a decreasing diameter as taught by Kenyon as both references are directed to rotating impellers with a hub and blades, and which would yield predictable results. In this case, the predictable result would be an impeller comprising a plurality of blades which extends axially and radially from the outer circumferential surface of a hub which narrows in diameter as the hub extends toward the inlet of the suction unit. 
	When modifying Watanabe with the teachings of Hustvedt and Kenyon, the rotating shaft would extend axially toward the inlet with the hub and the radial distance 

In Reference to Claim 23
Watanabe teaches:
	A suction unit comprising:
a cover (28) comprising an air inlet part (upper, middle part of cover 28 in Figure 3) that defines an air flow path (32);
an impeller (23) disposed inside of the cover and configured to cause air to flow into the air flow path, the impeller comprising:
a hub (24) that extends in the axial direction (the hub has a thickness in the axial direction), the hub has an outer diameter, and
a plurality of blades (26) that are on a surface of the hub, each of the plurality of blades extending in the axial direction; 
a motor (20) comprising a rotating shaft (21) that is connected to the impeller and that extends through the impeller in the axial direction, 
a guide mechanism (39, 41, 62, 65, 66, 67, 68) comprising a cylindrical guide body (65, 66) configured to guide air discharged from an outlet (left side of impeller 23 in Figure 3) of the impeller; 
a shaft coupling part (nut 25) that defines a groove (threads of nut 25) configured to receive an end portion (upper end in Figure 3) of the rotating shaft and that couples the rotating shaft to the impeller,

Watanabe fails to teach:
	A noise reduction part disposed on the cover and spaced apart from the air inlet part in the axial direction, the noise reduction part comprising a first rib having a first ring shape and a second rib disposed inside the first rib, the hub outer diameter decreases as the hub extends toward the noise reduction part, the plurality of blades extend axially along the outer circumferential surface of the hub, the noise reduction part protrudes outward of the air inlet part in the axial direction, connection ribs that extend across the air flow path from the air inlet part to the first rib of the noise reduction part, that connect the air inlet part to the first rib of the noise reduction part, that are spaced apart from one another along the air inlet part, and the radial distance decreases as the hub extends toward the noise reduction part.
Hustvedt teaches:
	A suction unit comprising a noise reduction part (1) disposed on a cover (not numbered, see annotated Figure 3) and spaced apart from an air inlet part (not numbered, see annotated Figure 3) in the axial direction, the noise reduction part comprising a first rib (middle ring of flow deflectors 3, see annotated Figure 3) having a first ring shape and a second rib (not numbered, see annotated Figure 3) that has a second ring shape and that is disposed inside the first rib, and a third rib (portions of deflector supports 7 between first and second ribs, see Figure 1 and annotated Figure 

    PNG
    media_image2.png
    639
    746
    media_image2.png
    Greyscale



	A blower comprising an impeller (150) with a hub (not numbered, see Figure 5b) that extends axially, the hub has an outer diameter that decreases as the hub extends in the axial direction and a plurality of blades (not numbered, see Figure 5b) that are disposed on an outer circumferential surface of the hub, each of the plurality of blades extending in the axial direction and along the outer circumferential surface of the hub (see Figure 5b). The hub decreases in diameter as the hub extends axially upward in Figure 5b. 

    PNG
    media_image4.png
    609
    844
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction unit of Watanabe by adding a noise reduction part having first, second, third and connection ribs as taught by Hustvedt as both references are directed to suction units with covers, and for the purpose of reducing the noise produced by the suction unit (column 1, lines 54-57 of Hustvedt), and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745